Notice of the decision of the Registrar of Property of Caguas, from which the above-entitled appeal is taken, having been served upon the party in interest under date of March 7,1909, and the document which the registrar refused to record not having been presented in this coiirt until July 19 last— that is to say, after the expiration of the period of 20 days within which an appeal may be taken from the decision of registrars of property under section 801 of the Revised Statutes of Porto Rico — the appeal above referred to is hereby dismissed and it is ordered that the' Registrar of Property of Caguas be notified of this ’ decision, and that the documents presented in this appeal be returned to him.

Dismissed.

Chief Justice Hernández and Justices Figueras, MacLeary, "Wolf and del Toro concurred.